Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the closest prior art, Desikachari et al. [US Patent Application Publication Number 2015/0142414 A1], fails to anticipate or render obvious each workload signature represents a cluster of block signatures, wherein each block signature characterizes the transaction instances initiated by user journeys in a corresponding block duration, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 12 is allowed because the closest prior art, Desikachari et al. [US Patent Application Publication Number 2015/0142414 A1], fails to anticipate or render obvious each workload signature represents a cluster of block signatures, wherein each block signature characterizes the transaction instances initiated by user journeys in a corresponding block duration, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 20 is allowed because the closest prior art, Desikachari et al. [US Patent Application Publication Number 2015/0142414 A1], fails to anticipate or render obvious each workload signature represents a cluster of block signatures, wherein each block signature characterizes the transaction instances initiated by user journeys in a corresponding block duration, in combination with all other limitations in the claim(s) as defined by applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
	
	Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cherkasova et al. (US Patent Application Publication 2010/0094592 A1) discloses a method that determines application performance signatures occurring at an application server in a multi-tier architecture.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2862